Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-10 of D. Ryu et al., US 17/008,956 (Sep. 1, 2020) are pending and under examination.  Claims 1-3 and 5-10 are rejected.  Claim 4 is objectionable.  

Claim Objections

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Failure to Limit a Base Claim

Claims 3 and 6 are rejected under 35 U.S.C. 112(d) as being in improper dependent form for failing to further limit the subject matter of claim 1 upon which they depend. See MPEP § 608.01(n)(III).  Claim 3 recites the following Markush genera of [Chemical Formula 1E]:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


In the above claim 3 Markush structure, n1 + m = 2.  However, claim 1 requires that n1 + m = 1.  Therefore claim 3 is broader than claim 1 in this respect and so fails to further limit claim 1.  See MPEP § 608.01(n)(III) (citing Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006)).  

Claim 6 is in improper dependent form for the same reasons; that is it depicts species, such as [13]-[15], where n1 + m = 2.  

Applicant may cancel claims 3 and 6 or amend to place them in proper dependent form or rewrite claims 3 and 6 in independent form, or present a sufficient showing that they complies with the statutory requirements.


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over Y. Tao et al., US 6,586,120 (2016) (“Tao”)

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Y. Tao et al., US 6,586,120 (2016) (“Tao”).  Tao discloses compounds useful as a hole transport materials in OLED devices. Tao at col. 1, lines 20-45; Id. at col. 5, lines 24-25.  Tao discloses the following exemplary compound (BPAPF).  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Tao discloses that unexpectedly, the compounds of the invention, such as BPAPF, have excellent thermal stability and electrochemical stability.   Tao at col. 6, lines 6-8.  

The above compound meets each and every limitation of claim 1, where n1 is 0, m is 1, n3 is 1 and Ar1 is a “substituted C6 aryl group”.  The above compound also meets all limitations of claim 2 [Chemical Formula 1A].   

In Example 1, Tao discloses and OLED device comprising an anode and a cathode, where BPAPF is used as the hole transport material between the anode and the cathode (providing a bright green emission), thereby meeting each and every limitation of claims 7 and 8.  Tao at col. 6, lines 30-40.  

Accordingly, Tao meets each and every limitation of claims 1, 2, 7, and 8, which are therefore anticipated pursuant to § 102.  

§ 102(a)(2) Rejection over S. Seo et al., US 2021/0126213 (2021)

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by S. Seo et al., US 2021/0126213 (2021) (“Seo”).  Seo discloses light-emitting device including an anode, a cathode, and a layer including an organic compound positioned between the anode and the cathode.  Seo at page 1, [0012].  In one embodiment, Seo discloses a light-emitting devices comprising a first electrode 101, a second electrode 102, and an EL layer 103, and the EL layer includes a hole-injection layer 111.  Seo at page 5, [0109].  

Seo discloses BBAFLP, BBAFLBi, and mBBAFLP below as examples of materials that can be used in the hole injection layer of the disclosed device.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Seo at pages 40-44.  Each of the above compounds meets each and every structural limitation of claims 1, 2 and/or 5, which are therefore anticipated pursuant to § 102.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Y. Tao et al., US 6,586,120 (2016) (“Tao”) in view of G. Kang et al., WO 2016/060332 (2016) (“Kang”)


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Prior Art

Y. Tao et al., US 6,586,120 (2016) (“Tao”)

Tao is discussed in detail above.  

G. Kang et al., WO 2016060332 (2016) (“Kang”)

An English-language translation of G. Kang et al., WO 2016060332 (2016) (“Kang”) is attached as the second half of this reference.  Kang thus consists of 127 total pages (including the English-language portion).  Accordingly this Office action references page numbers in the following format “xx/127”. 

Kang discloses an organic optoelectronic device capable of realizing high efficiency characteristics. Kang at 99/127.  Kang discloses that the optoelectronic device is useful in a display device.  Kang at 99/127.  


Kang teaches a device wherein, 

the anode [10] and the cathode [20] facing each other, the anode [10] and the light emitting layer [32] located between the cathode [20], a hole transport layer [31] located between the anode [10] and the light emitting layer [32], a hole transport auxiliary layer [33] located between the hole transport layer [31] and the light emitting layer [32], an electron transport layer [34] located between the cathode [20] and the light emitting layer [32], and the electrons An electron transport auxiliary layer [35] positioned between the transport layer [34] and the light emitting layer [32], wherein the electron transport auxiliary layer comprises at least one first compound represented by the following Chemical Formula 1 and at least one second compound represented by the following Chemical Formula 2. It includes, the hole transport auxiliary layer provides an organic optoelectronic device comprising at least one third compound represented by the formula (3).

Kang at 99/127 (bracket numerals are added that reference Fig. 1, based on the Kang disclosure at page 102/127).  

The above Kang optoelectronic device meets each and every device limitation of claims 7-9, but differs only that the Kang hole transport auxiliary layer comprises Kang’s compound of formula (3) rather than a currently claimed compound.  Respecting claim 10 (as discussed above) Kang teaches that the device is useful in displays.  

Claims 7-10 Are Obvious Over the Cited Reference Combination

Claims 7-9 are obvious pursuant to § 103 because one of ordinary skill in the art is motivated with a reasonable likelihood of success to employ Tao’s compound BPAPF in the hole transport auxiliary layer of the Kang device in place of Kang compound of formula (3) because Tao teaches that this compound as a hole transport material in such devices.  Further motivation is provided because Tao discloses that unexpectedly, the compounds of this invention, such as BPAPF, have excellent thermal stability and electrochemical stability.  The obviousness rational is simple substitution of one known element for another to obtain predictable results.  MPEP § 2143(I)(B)

Respecting claim 10, one of ordinary skill is motivated to employ the above modified Kang device in a display device because that is the a purpose taught by Kang for the device.  MPEP § 2144.01.  

Subject Matter Free of the Art of Record

Claims 3, 4 and 6 are considered free of the art of record for the following reasons.  The closest prior art of record is W. Kang et al., CN 110724062 (Jan. 1, 2020) (“Kang-2”).1  

An English-language translation of W. Kang et al., CN 110724062 (Jan. 1, 2020) (“Kang-2”) is attached as the second half of this reference.  Kang thus consists of 22 total pages (including the English-language portion).  Accordingly this Office action references page numbers in the following format “xx/22”. 

It is noted that Kang-2 discloses compounds that anticipate claims 1 and 2 and/or that are relevant in a § 103 analysis.  These compounds are considered cumulative to the §§ 102/103 rejections made above.  However, Applicant should consider these compounds in any responsive amendment to claims 1 and/or 2.  In this regard, see the listing of compounds extracted from Kang-2 in CAS/CAPLUS Abstract and Indexed Compounds for W. Kang et al., CN 110724062 (Jan. 1, 2020).  


Kang-2 discloses fluorene-based compounds for use as a hole transport layer material. Kang-2 at page 18/22; Id. at 17/22; Id. at 7/22, [0008].  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Kang-2 discloses a number of relevant example compounds, including the following compound 7.  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Kang-2 compound 7 differs from the compounds of claims 3-6 in that is lacks a phenyl group on the circled portion of the above structure.  neither Kang-2 nor Kang-2 in combination with secondary art of record motivates one of ordinary skill in the art to make the specific structural modification(s) of further substituting the above-circled phenyl ring with an additional phenyl group so as to arrive a claimed compound with a reasonable likelihood of success that the modified compound would have properties similar to the Kang-2 compound 7.  MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The effective filing date of the claims is September 1, 2020, which is after the publication date of Kang (Jan. 1, 2020).  Applicant cannot rely upon the certified copy of the foreign priority application to KR 10-2019-0113159 (Sep. 11, 2019) for an effective filing date because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.